1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STEVENS REAL ESTATE, L.L.C.,
 8 a New Mexico Limited Liability Co.,

 9          Plaintiff-Appellant,

10 v.                                                                    NO. 29,498

11 HUNTER’S DRAW, L.L.C.,
12 a New Mexico Limited Liability Co.,

13          Defendant-Appellee.


14 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
15 Karen L. Parsons, District Judge

16 David M. Stevens, Attorneys at Law, P.C.
17 C. William Sutherland
18 Ruidoso, NM

19 for Appellant

20 Burroughs & Rhodes
21 Jefferson R. Rhodes
22 Alamogordo, NM

23 for Appellee

24                                 MEMORANDUM OPINION
1 WECHSLER, Judge.

2       Summary affirmance was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary affirmance has been filed,

4 and the time for doing so has expired.

5       Affirmed.

6       IT IS SO ORDERED.



7                                              _______________________________
8                                              JAMES J. WECHSLER, Judge

9 WE CONCUR:




10 _______________________________
11 CELIA FOY CASTILLO, Judge




12 _______________________________
13 ROBERT E. ROBLES, Judge




                                           2